UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                        APR 30 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
NINA RINGGOLD; et al.,                          No.   17-16269

                Plaintiffs-Appellants,          D.C. No. 2:12-cv-00717-JAM-JFM
                                                Eastern District of California,
 v.                                             Sacramento

JERRY BROWN, in his Individual and              ORDER
Official Capacity as Governor of the State of
California and in his Individual and Official
Capacity as Former Attorney General of the
State of California; et al.,

                Defendants-Appellees.

Before:       SILVERMAN, GRABER, and GOULD, Circuit Judges.

      The memorandum disposition filed October 29, 2018, is hereby amended.

An amended disposition is filed concurrently with this order.

      With these amendments, the panel has voted to deny the petition for panel

rehearing.

      The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

      Appellants’ petition for panel rehearing and petition for rehearing en banc

(Docket Entry No. 77) are denied.
Appellants’ request for judicial notice (Docket Entry No. 78) is denied.

No further filings will be entertained in this closed case.




                                    2                                  17-16269
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NINA RINGGOLD; et al.,                          No.    17-16269

                Plaintiffs-Appellants,          D.C. No. 2:12-cv-00717-JAM-JFM

 v.
                                                AMENDED MEMORANDUM*
JERRY BROWN, in his Individual and
Official Capacity as Governor of the State of
California and in his Individual and Official
Capacity as Former Attorney General of the
State of California; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Nina Ringgold, Justin Ringgold-Lockhart, and the Law Office of Nina

Ringgold appeal from the district court’s order denying various post-judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Hamid v. Price Waterhouse, 51 F.3d 1411, 1415-16 (9th Cir. 1995).

We may affirm the district court on any basis supported by the record. Moreno v.

Baca, 431 F.3d 633, 638 (9th Cir. 2005). We affirm in part and vacate in part.

      The district court did not abuse its discretion in denying plaintiffs’ motion

for disqualification because plaintiffs failed to establish extrajudicial bias or

prejudice. See 28 U.S.C. § 455 (listing circumstances requiring recusal); Clemens

v. U.S. Dist. Court, 428 F.3d 1175, 1178 (9th Cir. 2005) (test for disqualification of

judge under § 455(a)). Contrary to plaintiffs’ contention, the district court did not

err by resolving the motion without an evidentiary hearing. See Fed. R. Civ.

P. 78(b). We reject as without merit plaintiffs’ arguments that the district court

erred by denying their request for “intercircuit assignment” under 28 U.S.C. § 292.

      The district court did not err in denying plaintiffs’ motions for a three-judge

panel. See 28 U.S.C. § 2284(a). We reject as without merit plaintiffs’ contention

that the district court lacked jurisdiction because the action was subject to the

jurisdiction of a three-judge court.

      The district court did not abuse its discretion in denying plaintiffs’ motion

for reconsideration and motion to vacate the judgment because plaintiffs failed to

                                           2                                        17-16269
establish any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Fed. R. Civ. P. 59(e) and 60). We

reject as without merit plaintiffs’ contentions regarding the applicability of Fed. R.

Civ. P. 52 and 54(b).

      The district court did not abuse its discretion in taking judicial notice of the

Central District of California’s pre-filing order against Nina Ringgold and Justin

Ringgold-Lockhart because courts may take judicial notice of documents in the

public record. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)

(setting forth standard of review).

      The district court did not abuse its discretion in sanctioning Nina Ringgold

and Justin Ringgold-Lockhart under Fed. R. Civ. P. 11 because the record supports

the conclusion that Ringgold and Ringgold-Lockhart filed their First Amended

Complaint for the improper purpose of circumventing the pre-filing order. See

Fed. R. Civ. P. 11; Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1361-

62, 65 (9th Cir. 1990) (en banc) (“A district court confronted with solid evidence

of a pleading’s frivolousness may in circumstances that warrant it infer that it was

filed for an improper purpose.”).

                                          3                                     17-16269
      The district court did not abuse its discretion in denying plaintiffs’ cross-

motion for sanctions because plaintiffs failed to establish grounds for sanctions.

See Fed. R. Civ. P. 11(b); Christian v. Mattel, Inc., 286 F.3d 1118, 1126-27 (9th

Cir. 2002) (describing grounds for Rule 11 sanctions).

      The district court, however, abused its discretion in imposing a $1,000

monetary sanction on Nina Ringgold because the record does not support the

district court’s conclusion that Ringgold violated a court order in a manner

tantamount to bad faith. See Fink v. Gomez, 239 F.3d 989, 991-94 (9th Cir. 2001)

(“[T]he district court has the inherent authority to impose sanctions for bad faith,

which includes a broad range of willful improper conduct.”). We vacate the

$1,000 sanction against Nina Ringgold.

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      Appellants shall bear the costs on appeal.

      AFFIRMED in part and VACATED in part.




                                          4                                     17-16269